9 Cal. 3d 844 (1973)
512 P.2d 302
109 Cal. Rptr. 78
In re LEOPOLDO SANCHEZ, a Judge of the Superior Court, on Censure.
Docket No. L.A. 30161.
Supreme Court of California. In Bank.
August 2, 1973.
MEMORANDUM CASE
OPINION
THE COURT.
The Commission on Judicial Qualifications, following a hearing before it and review of a report of special masters appointed pursuant to rule 907, California Rules of Court, objections to that report, and the record of the hearings before the special masters found, inter alia: Between December 1969 and October 1972 Judge Leopoldo Sanchez regularly furnished to a bail bondsman orders for the release of prisoners on *845 bail, which were blank except for the judge's signature. The bondsman thereafter filled in the orders, fixed bail without judicial authority, and used the orders to secure the release of prisoners arrested for felonies, and copies of the used orders were furnished Judge Sanchez. No evidence was presented that the judge received any tangible consideration for his actions. He persisted in the foregoing conduct despite its being in contravention of a superior court rule, despite warnings to him by others including the then Presiding Judge of the Los Angeles Superior Court, and despite having promised to cease signing release orders.
The commission concluded, inter alia, that Judge Sanchez was guilty of "wilful misconduct in office" (see Cal. Const., art. VI, § 18), and recommended that he be "severely and publicly censured."
Upon our review of the record we are satisfied that the foregoing conclusion of the commission is fully warranted and that the discipline recommended should be adopted. Accordingly, and by this order. Judge Sanchez is hereby severely censured.